Citation Nr: 1033931	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly pension (SMP) on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to May 1954.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to special monthly 
pension based upon the need for regular aid and attendance of 
another person.  He asserts that as a result of his lumbar spine 
disability he is unable to attend to the activities of daily 
living without the assistance of another person.  He contends 
that he cannot move around by himself, cannot make his own bed, 
cannot go to the grocery store, cannot perform housework, and is 
confined to his home.

 SMP benefits are payable to Veterans of a period of war who need 
regular aid and attendance. 38 U.S.C.A. § 1521(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.351(a)(1) (2009).  Requiring aid and 
attendance means that a person is helplessness or so nearly 
helpless as to require the regular aid and attendance of another 
person.  A Veteran will be considered to be in need of regular 
aid and attendance if he: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
(2) is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under 38 C.F.R. § 3.352(a) (2009). See 38 C.F.R. § 
3.351(b), (c) (2009). 
 
The criteria to be considered in establishing a factual need for 
aid and attendance include the inability of a claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  It is not required 
that all of the disabling conditions enumerated be found to exist 
before a favorable rating may be made. Moreover, it is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that there be 
a constant need. 
 
If not in need of regular aid and attendance, a Veteran may also 
be entitled to improved pension on the basis of being permanently 
housebound.  Housebound benefits are warranted if, in addition to 
having a single permanent disability rated 100 percent disabling 
under the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of this 
chapter), the Veteran either: has an additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical segments or 
bodily systems; or is 'permanently housebound' by reason of 
disability or disabilities.  This requirement is met when the 
Veteran is substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.351(d). 
 
Moreover, a Veteran is entitled to SMP based on housebound status 
if he or she is 65 years of age or older, meets the service 
criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a disability that independently ratable 
at 60 percent or more, or is considered 'permanently housebound' 
as defined under 38 U.S.C.A. § 1502(c).  In other words, the 
requirement under section 1521(e) that the Veteran has a 
disability that is permanent and total (100 percent) is excluded 
if he or she is 65 or older.  Hartness v. Nicholson, 20 Vet. App. 
216 (2006). 
 
Here, a remand is necessary before the claim can be properly 
adjudicated.  In correspondence from August 2010 the Veteran's 
representative argued that his condition has worsened since the 
last VA examination of 2006.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a Veteran alleges 
that his service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a 
new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (holding that an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Here, the last VA examination of record is dated from 2006 and 
does not contain much of the essential information for 
adjudicating the claim, as described above.  The most recent VA 
treatment records in the claims file are dated from 2005 and also 
are largely deficient of the required information.  Such remote 
evidence diminishes the Board's ability to evaluate the claim 
based upon accurate and fully descriptive medical examinations.  
The current severity of the disability is relatively unknown.  As 
such, the Board deems it necessary to remand this claim for an 
updated VA examination to determine the current severity of the 
Veteran's disability.  

In addition, the record reflects that the Veteran has received 
treatment at the VA Medical Centers in Miami, Florida.  As such, 
any updated VA treatment records must be obtained and associated 
with the file.  
 
Finally, the Board wishes to point out that while the appellant 
is in receipt of Social Security Administration (SSA) disability 
benefits, given his age, under 42 U.S.C. § 402, his SSA 
disability award was automatically converted to 'old age' 
benefits by the time he turned 65.  In light of such, and the 
fact that Social Security's Document Retention Schedule requires 
the destruction of any disability records when a beneficiary 
turns 72, there is no VA duty to secure any records from that 
agency.  The Veteran is currently over 72 years old.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all updated treatment records from the 
VAMC facility in Miami, Florida.  Do not 
associate duplicate records with the file.  
Ask the Veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.
 
2. After the above records have been 
associated with the claims file, schedule 
the Veteran for an aid and attendance 
examination for the purpose of 
ascertaining: 

a. whether the Veteran is blind or so 
nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field 
to five degrees or less;

b. whether he a patient in a nursing home 
because of mental or physical incapacity;

c. whether any of his medical conditions 
render him permanently bedridden or so 
helpless as to be in need of regular aid 
and attendance (i.e. unable to dress or 
undress himself, to keep himself ordinarily 
clean and presentable, frequent need for 
adjustment of prosthetic or orthopedic 
appliances, unable to feed himself through 
loss of coordination in the upper 
extremities or extreme weakness, inability 
to attend to the wants of nature, or 
incapacity that requires care or assistance 
on a regular basis to protect himself from 
the hazards incident to his environment); 
or 
 
d. whether he is substantially confined to 
his house or its immediate premises (i.e. 
has disability that would prevent him from 
leaving his home to go to a job). 
 
Any indicated studies must also be 
conducted. The claims file should be 
reviewed by the examiner and the 
examination report should indicate that 
review. 
 
The Veteran is notified that it is his 
responsibility to report for any 
examinations and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2009). 
 
3. Then, readjudicate the claim. If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case. 
Then return the case to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



